DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chong Fong David Tham (US 6418818 B1; Hereinafter Tham).
Regarding Claim 1 Tham discloses a pick tooling device, comprising:
a pick tool (100, See Fig.1a and 5a) having a housing (110, See Fig.1a) that includes a vacuum chamber (See Fig. 5a) configured to provide sufficient suction to pick up an object at a suction orifice(Space where the drive bit is positioned, See Fig. 1a and 1b) of the housing; and a driver (102, See Fig. 1a, 3) having a drive bit (102, See Fig. 5a) extending along a longitudinal axis, the drive bit being movable within the housing along the longitudinal axis (120, See Fig. 5a and 5b) and configured to drive the object (See Fig. 1a and 1b); wherein the drive bit is movable along the longitudinal axis (120, See Fig. 1a and 1b) between a first position, in which the drive bit is configured to be disengaged from the object (See Fig. 1a and 1b), and a second position, in which the drive bit is configured to drivingly engage the object (See Fig. 1a and 1b).
Regarding Claim 6 Tham discloses the pick tooling device according to claim 1, wherein: in the first position the drive bit is spaced apart from the suction orifice (See drive bit position in Fig. 1a) in a See drive bit position in Fig.1b).
Regarding Claim 7 Tham discloses the pick tooling device according to claim 1, wherein: in the first position the drive bit is spaced apart from the suction orifice (See Fig. 5a) in a direction of the longitudinal axis, and in the second position the drive bit extends through the suction orifice (See Fig. 5b). wherein the nozzle portion is configured to pick up a specific object in a particular orientation. (See Fig. 1a and 1b)
Regarding Claim 8 Tham discloses the pick tooling device according to claim 1, wherein the pick tool includes a manifold (Vacumm Line, Fig 5a) having a fluid passage (See Fig. 5a) that fluidly connects the vacuum chamber to an output port (Vacumm Outlet 524, See Fig. 5a) that is configured to fluidly connect to a vacuum source (See Col 11 Line 62-66).
Regarding Claim 9 Tham discloses the pick tooling device according to claim 1, wherein the pick tool (100, See Fig.1a and 5a) is separable from the driver (See Fig.1a and 5a) to interchange the pick tool with another pick tool while drive bit remains drivingly coupled to driver. (Col 10 Line 15-20)

Claim(s) 1 and 12-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shinohara Yasuo (JPH06277961A; Hereinafter Yasuo).
Regarding Claim 1 Yasuo discloses a pick tooling device, comprising:
a pick tool having a housing (8, See Fig.3) that includes a vacuum chamber (Suction Head 21, See Fig. 3) configured to provide sufficient suction to pick up an object at a suction orifice (Suction Portion 23, See Fig. 3) of the housing; and a driver (61, See Fig. 1a, 3) having a drive bit (36, See Fig. See Fig. 3 and 5) extending along a longitudinal axis, the drive bit being movable within the housing along the longitudinal axis (See Fig. 5 and 6) and configured to drive the object (See Fig. 5 and 6); wherein the drive bit is movable along the longitudinal axis (See Fig 5 and 6) between a first position, in which the  (See Fig. 5 and 6), and a second position, in which the drive bit is configured to drivingly engage the object (See Fig. 6).
Regarding Claim 12 Yasuo discloses the pick tooling device according to claim 1, wherein the driver includes actuator (Torque Driver 61, See Fig. 3-5).
Regarding Claim 13 Yasuo discloses the pick tooling device according to claim 12, wherein the actuator includes an electric motor having an output shaft (Output Shaft 62, See Fig 3-5) that is rotatable about an axis, the drive bit being operatively coupled to and co- rotatable with output shaft for generating torque when driving the object (See Fig. 3-6).
Regarding Claim 14 Yasuo discloses the pick tooling device according to claim 1, further including a robot interface (Support Unit 53, See Fig 3-6) for operably coupling the pick tooling device to an automated robot (Orthogonal Robot, See Paragraph 65).
Regarding Claim 15 Yasuo discloses a pick tooling system having the pick tooling device according to claim 1, and further including a vacuum source (Air Suction Device, See Paragraph 63).
Regarding Claim 16 Yasuo discloses a pick tooling system having the pick tooling device according to claim 1 and further including a power source (the power source is inherent on the tool of Yasuo) and/ or an automated robot (Orthogonal Robot 53, See Paragraph 65).
Regarding Claim 17 Yasuo discloses a pick tooling system having the pick tooling device according to claim 1, and further including a controller configured to move the drive bit axially along the longitudinal axis relative to the housing (See Paragraph 4 and 73). 
Claim 18 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Paul H Dixon (US 3583451 A; Hereinafter Dixon).
Regarding Claim 18 Han discloses a pick tooling device, comprising: a pick tool (See Fig. 6-7) having a pneumatically-operable gripper (Transfer Device 40, See Fig. 6-7) the pneumatically-operable gripper including gripper jaws (41, See Fig. 6-7) that are configured to selectively grip and pick up an  (See Fig. 6); and a driver (Spindle 31, See Fig. 7) operatively connected to the pick tool, the driver having a drive bit (27 See Fig. 7) configured to drive the object (See Fig. 6-7); wherein the pick tool is separable from the driver to allow the pick tool to be interchanged with another pick tool while the drive bit remains drivingly coupled to the driver. (See Col 6 Line 55-70)
Allowable Subject Matter
Claims 2-5, 10 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 20 is allowable.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
  Komgrit Sungkhaphong (US 9737979 B1) – Relates to an apparatus for driving fasteners includes a rotatable bit having a bit tip mateable with a fastener, a vacuum source, and a rotatable sleeve having an outlet in communication with the vacuum source.
Roger Harry Ketteringham (US 6247387 B1) – Relates to a fastening apparatus for tightening a threaded fastener into a component, the apparatus comprising a drive mechanism for rotating the threaded fastener. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN GERARDO SANTIAGO MARTINEZ whose telephone number is (313)446-6628. The examiner can normally be reached Mon Fri 7AM to 4PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M Kozak can be reached on (571) 270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN G SANTIAGO MARTINEZ/Examiner, Art Unit 3723                                                                                                                                                                                                        
/DAVID B. THOMAS/Primary Examiner, Art Unit 3723